Title: To George Washington from Udny Hay, 23 November 1780
From: Hay, Udny
To: Washington, George


                        
                            Sir,
                            Poughkeepsie 23rd Novr 1780.
                        
                        [The still distressed situation the Garrison at West Point is in, for want of Provisions, especially Flour,
                            which it has become my Province to furnish, alarms me greatly; nor can I rest Satisfied ’till I relate to your Excellency,
                            some of the many Causes, which I may venture to Affirm has prevented me from Collecting before this Time, the greatest part
                            of the Quota of that Article, Demanded from this State; and to propose, at same Time, the only remedy, which to me, now
                            appears to Remain.
                        As to the Causes, the want of Money to pay Contingent Expenses (though the Legislature has taken large
                            Strides to procure me some) has not been one of the Smallest. It is unnecessary to trouble your Excellency with a Detail,
                            of the many Disadvantages which arose from the Disappointments I met with in that way, I shall only beg leave to assure
                            you, that Two Thousand Dollars of the New Emission is all the Money I have yet been furnished with; nor did I receive even
                            that, ‘till about three Weeks ago: The excessive scarcity of Money in the State is another Cause; for as we Purchase totally
                            upon Certificates, it will be safely believed that those who have for Years past had nothing else for all the Services
                            they have performed for the Public, without being able to receive any Value for them will not Voluntarily part with more of
                            their property on the Same Terms; especially when they want some of the necessary Articles of Life, which, by being shut
                            out from all their own Parts, they must obtain by the medium of Cash or Barter, from other States; But what gave the fatal
                            Stab, to all my hopes, was the Law passed last Session for taking off the Embargo; ever since which Time, there have been
                            a Swarm of Speculators, from the Eastern States, purchasing with hard Money, or exchanging for Articles the People of this
                            State were excessively in want of.
                        Previous to the Embargo being taken off, I took the Liberty of Memorialing the Legislature on the Subject;
                            Imagining I foresaw the evil Consequences that would arise therefrom, but the Clamours of the People, that they were not
                            only Hem’d in, by the Enemy, from the whole of the outward Trade, they formerly enjoyed; but restricted, to a Degree
                            totally unknown to the other States, in the Sale of the very Articles they raised themselves, were so great, that they
                            prevailed.
                        I can now, Sir see only one way by which the impending Evil can possibly be Evaded, which is by obtaining a
                            General Impress Warrant from his Excellency the Governor of this State for all the Wheat and Flour bought therin with an
                            Intent to Sell again, ’till Six thousand Barrels, including what shall be ready of the Quota of the State & not
                            consumed, is procured, and I flatter myself if your Excellency makes a requisition of this nature, it will be Complied
                            with; If something Similar to this is not done, before the Water Communication is shut up, or a Supply of Flour does not
                            come from the Southward; I dread the Consequences that must arise.] Should your Excellency think such a
                            Mode proper to be adopted, I must further request, that about two hundred Men, well Officered, be sent
                            in Boats up the River, leaving Fifty of them at Fishkill Landing to take Directions from Major Wyckoff, one of my
                            Assistants; the remaining hundred and Fifty, to come to this Place and Receive Directions from me: It is not for fear of
                            any Tumult “amongst the People,” this number is necessary only to Guard the Wheat, or Flour, after it is Impressed, and to
                            assist in collecting Teams for the Transportation Thereof, to the different Landings—The Measure, itself, will rather be
                            popular as the Traders will be the Chief sufferers thereby.
                        I hope your Excellency will excuse the Liberty I have taken and believe it is occasioned only from the
                            Sincere desire I have to serve my Country, and the Army who Supports the Cause it is engaged in.
                        The Commissary General expects a large Quantity of Beef will be Salted, under my Direction. I proposed, both
                            for the sake of saving Salt, and for the better preservation of the Beef, to take out all the sticking Pieces, and put up,
                            in Barrels, by themselves: Genl Heath, I am Informed, disapproves of this Method, and Thinks your Excellency ought to be
                            Consulted, before it is put in Execution; shall therefore be happy in receiving your Orders. I have the Honor to be with
                            the utmost Respect, Your Excellencys most Obedient Hble Servant
                        
                            Udny Hay
                        
                        
                            P.S. The Season is so far advanced that if the utmost possible Expedition, is not used, in prosecuting
                                the Measure I have proposed: should your Excellency adopt it, I am afraid the River will be in such a State as to
                                prevent the Transportation, of what we get, by Water.
                        parts within Brackets transmitted to Genl Clinton 27 Novem. 1780

                    